AMBASSADORS GROUP, INC. - MARCH 31, 2006 Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March31, 2006 OR o TRANSITION report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to. Commission file number 0-26420 (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 91-1957010 (I.R.S. Employer Identification No.) Dwight D. Eisenhower Building 110 S. Ferrall Street Spokane, WA (Address of Principal Executive Offices) 99202 (Zip Code) Registrant’s Telephone Number, Including Area Code: (509)534-6200 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): o Large Accelerated filer þ Accelerated filer o Non-Accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): The number of shares outstanding of the registrant’s Common Stock, $0.01 par value, as of April27, 2006 was 20,647,144. Table of Contents AMBASSADORS GROUP, INC. FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item1.Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Loss 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item2.Management’s Discussion and Analysis of FinancialCondition and Results of Operations 10 Item3. Quantitative and Qualitative Disclosures About Market Risk 16 Item4. Controls and Procedures 16 PART II - OTHER INFORMATION Item1A. Risk Factors 17 Item2.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item6. Exhibits 21 SIGNATURES 22 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 Table of Contents PART I FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS AMBASSADORS GROUP, INC. CONSOLIDATED BALANCE SHEETS March31, 2006 and December31, 2005 (dollars in thousands, except share and per share data) March 31, December 31, 2006 2005 (UNAUDITED) ASSETS Current assets: Cash and cash equivalents $ 41,523 $ 26,916 Available-for-sale securities 109,063 89,688 Other assets 2,769 955 Prepaid program costs and expenses 15,178 1,596 Total current assets 168,533 119,155 Property and equipment, net 6,857 5,140 Deferred tax asset 558 584 Other long-term assets 167 167 Total assets $ 176,115 $ 125,046 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 1,212 $ 2,540 Accrued expenses 5,111 3,482 Foreign currency exchange contracts 1,745 1,896 Other liabilities 2,559 2,596 Participants’ deposits 104,289 47,463 Current portion of long-term capital lease 183 180 Total current liabilities 115,099 58,157 Long-term capital lease 340 387 Total liabilities 115,439 58,544 STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value; 2,000,000 shares authorized; none issued and outstanding — — Common stock, $.01 par value; 50,000,000 shares authorized; 20,647,144 and 20,656,957 shares issued and outstanding, respectively 206 206 Additional paid-in capital 19,470 20,142 Retained earnings 42,344 47,550 Accumulated other comprehensive loss (1,344 ) (1,396 ) Total stockholders’ equity 60,676 66,502 Total liabilities and stockholders’ equity $ 176,115 $ 125,046 The accompanying notes are an integral part of the consolidated financial statements. 1 Table of Contents AMBASSADORS GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended March31, 2006 and 2005 (dollars in thousands, except per-share amounts) 2006 2005 Net revenues, non-directly delivered programs $ 545 $ 2,179 Gross revenue, directly delivered programs 4,106 — Less cost of sales, directly delivered programs 2,146 — Net revenues from all programs 2,505 2,179 Operating expenses: Selling and tour promotion 6,515 5,512 General and administrative 2,013 1,137 8,528 6,649 Operating loss (6,023 ) (4,470 ) Other income: Interest and dividend income 955 475 Loss before income taxes (5,068 ) (3,995 ) Income tax benefit 1,620 1,358 Net loss $ (3,448 ) $ (2,637 ) Net loss per share - basic and diluted $ (0.17 ) $ (0.13 ) Weighted-average common shares outstanding - basic and diluted 20,534 20,184 The accompanying notes are an integral part of the consolidated financial statements. 2 Table of Contents AMBASSADORS GROUP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) For the three months ended March31, 2006 and 2005 (dollars in thousands) 2006 2005 Net loss $ (3,448 ) $ (2,637 ) Unrealized gain (loss) on foreign currency exchange contracts, net of income tax (provision) benefit of $(57) and $82 94 (159 ) Unrealized loss on available-for-sale securities, net of income tax benefit of $18 and $32 (42 ) (64 ) Comprehensive loss $ (3,396 ) $ (2,860 ) The accompanying notes are an integral part of the consolidated financial statements. 3 Table of Contents AMBASSADORS GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended March31, 2006 and 2005 (dollars in thousands) UNAUDITED 2006 2005 Cash flows from operating activities: Net loss $ (3,448) $ (2,637) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation 358 231 Amortization of unearned compensation 181 90 Stock option expense 384 — Change in assets and liabilities: Prepaid program costs and expenses (13,582) (10,347) Accounts payable and accrued expenses (1,543) (356) Participants’ deposits 56,826 47,752 Other current assets (1,827) (1,339) Net cash provided by operating activities 37,349 33,394 Cash flows from investing activities: Net change in available-for-sale securities (19,435) (10,130) Purchase of investments — (6) Purchase of property and equipment (268) (587) Net cash used in investing activities (19,703) (10,723) Cash flows from financing activities: Dividend payment to shareholders (1,758) (1,318) Repurchase of common stock (1,471) (703) Proceeds from exercise of stock options 234 427 Capital lease payments (44) (37) Net cash used in financing activities (3,039) (1,631) Net increase in cash and cash equivalents 14,607 21,040 Cash and cash equivalents, beginning of period 26,916 11,036 Cash and cash equivalents, end of period $ 41,523 $ 32,076 The accompanying notes are an integral part of the consolidated financial statements. 4 Table of Contents AMBASSADORS GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and Basis of Presentation Ambassadors Group, Inc. is a leading educational travel company that organizes and promotes international and domestic educational travel and sports programs for youth, athletes and professionals. These consolidated financial statements include the accounts of Ambassadors Group, Inc. and our wholly owned subsidiaries, Ambassador Programs, Inc., Ambassadors Specialty Group, Inc., and Ambassadors Unlimited, LLC. All significant intercompany accounts and transactions are eliminated in consolidation. We have a single operating segment consisting of the educational travel and sports programs for students, athletes and professionals. These programs have similar economic characteristics, offer comparable products to participants and utilize similar processes for program marketing. Revenue from non-directly delivered programs is presented as net revenue and recognized as the program convenes. For these programs, we do not actively manage the operations of each program, and our remaining performance obligation for these programs after they convene is perfunctory.For directly delivered programs, however, we organize and operate all activities including speakers, facilitators, events, accommodations and transportation. As such, we recognize the gross revenue and cost of sales of these directly delivered programs over the period the programs are being delivered. In our opinion, the consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly our financial position at March31, 2006 and December31, 2005 and our results of operations and cash flows for the three months ended March31, 2006 and 2005. Certain prior-year amounts have been reclassified to conform with our current year financial statement presentation. Such reclassifications had no impact on previously reported net income or stockholders’ equity. 2. Net Loss Per Share Net loss per share — basic is computed by dividing net income by the weighted-average number of common shares outstanding during the period. Net loss per share — diluted is computed by increasing the weighted-average number of common shares outstanding by the additional common shares that would have been outstanding if the dilutive potential common shares had been issued. However, due to the net loss during the quarters ended March31, 2006 and 2005, such shares have been excluded from the computation, as they are anti-dilutive. 5 Table of Contents AMBASSADORS GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The following table presents a reconciliation of basic and diluted earnings per share (“EPS”) computations and the number of dilutive securities (stock grants and options). 2006 2005 Numerator: Net loss for basic and diluted earnings per share $ (3,448 ) $ (2,637 ) Denominator: Weighted-average shares outstanding - basic 20,534 20,184 Effect of dilutive common stock options (A ) (A ) Weighted-average shares outstanding - diluted 20,534 20,184 Net loss per share - basic and diluted $ (0.17 ) $ (0.13 ) (A) For the three months ended March31, 2006 and 2005, the effects of approximately 114,000 and 522,000 stock grants and options, respectively, have been excluded from the calculation because the effect would be anti-dilutive. 3. Accounting for Stock-Based Compensation Stock Plans Effective November2001, we adopted the 2001 Equity Participation Plan (the “Plan”). The Plan provides for the grant of stock options, awards of restricted stock, performance or other awards or stock appreciation rights to our directors, key employees and consultants. The maximum number of shares which may be awarded under the Plan is 3.6million shares, and approximately 0.9 million shares remain available for future issuance. Under the terms of the Plan, options to purchase shares of our common stock are granted at a price set by the Compensation Committee of the Board of Directors, not to be less than the par value of a share of common stock and if granted as performance-based compensation or as incentive stock options, no less than the fair market value of the stock on the date of grant. The Compensation Committee establishes the vesting period of the awards, which is generally set at 25 percent per year for four years. The options may be exercised any time after they are vested for a period up to 10years from the grant date. Under the terms of the Plan, stock grants follow the same grant price parameters as options. The Compensation Committee also establishes the vesting period of the grants, which is generally set at 100 percent at the conclusion of one to four years. Our key employees who have been awarded stock grants and are full time employees are subject to a four year vesting period, and our Board of Directors who have been awarded stock grants are subject to a one year vesting period. During the three months ended March 31, 2006 and 2005, we did not grant any stock grants to key employees. The fair value of each stock option granted is estimated on the date of grant using the Black-Scholes option-pricing model. The assumptions used to calculate the fair value of options granted are evaluated and revised, as necessary, to reflect market conditions and our experience. Prior to 2006, we adopted the disclosure-only provisions of the Statement of Financial Accounting Standards (SFAS) No.123 and as amended by SFAS No. 148, “Accounting for Stock-Based Compensation-Transition and Disclosure.” We chose to measure compensation cost for stock-based employee compensation plans using the intrinsic value method of accounting prescribed by Accounting Principles 6 Table of Contents AMBASSADORS GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Board (“APB”) Opinion No. 25, “Accounting for Stock Issued to Employees.” All stock options are granted at market value on the date of grant. Accordingly, no compensation expense was recognized in 2005 for options related to the stock option plan. We adopted the provisions of SFAS No. 123(R), "Share Based Payment" on January 1, 2006, using the modified prospective method of adoption. Total stock-based compensation expense recognized in the consolidated statement ofoperations for the quarter ended March 31, 2006 was $0.6 million before income taxes and consisted of stock option expense of $0.4 million and restricted stock grant expense of $0.2 million. The related total tax benefit was $0.2 million for the quarter ended March 31, 2006. Had compensation cost for our stock option plan been determined based on fair value at the grant dates under the plan consistent with the method of SFAS No. 123, netloss and netloss per share amounts for the quarter ended March 31, 2005, would have been changed to the pro-forma amounts indicated below (in thousands except per share data): 2005 Net loss as reported $ (2,637) Add: Stock-based employee compensation expense for stock grants, included in reported net income, net of related tax effects 90 Deduct: Stock-based employee compensation expense determined under fair-value based method for all awards, net of related tax effects (158) Pro-forma net loss $ (2,705) Pro-forma net loss per share - basic and diluted $ (0.13) Disclosures for the quarter ended March 31, 2006 are not presented as the amounts are recognized in the consolidated financial statements. No restricted stock grants or stock options were granted during the quarter ended March 31, 2006. The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing model with the following weighted-average assumptions used for grants in the three months ending March 31, 2005: 2005 Expected dividend yield 1.53 % Expected stock price volatility 36.44 % Risk-free interest rate 4.18 % Expected life of options 7.72 years Estimated Fair Value per option granted $6.64 The expected term of the options represents the estimated period of time until exercise and is based on historical experience of similar awards, giving consideration to the contractual terms, vesting schedules and expectations of futureemployee behavior. Expected stock price volatility is based on historical volatility of our stock. The risk-free interest rate is based on the implied yield available on U.S. Treasury zero-coupon issues with an equivalent 7 Table of Contents AMBASSADORS GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS remaining term. We have also included our anticipated dividend yield based on quarterly cash dividends paid to our shareowners during 2006 and 2005. The Black-Scholes option-pricing model was developed for use in estimating the fair value of options. In addition, option valuation models require the input of highly subjective assumptions, particularly for the expected term and stock price volatility. Our associate stock options do not trade on a secondary exchange, therefore associates do not derive a benefit from holding stock options unless there is an increase above the grant price, in the market price of our stock. Such an increase in stock price would benefit all shareholders commensurately. Stock option and restricted stock transactions during the three months ended March 31, 2006 were as follows: Aggregate Weighted Average Intrinsic Number Weighted Average Remaining Value Of Shares Exercise Price Contractual Life (in thousands) Outstanding, December 31, 2005 1,958,911 $ 8.40 Granted Exercised (50,187 ) 4.67 Canceled (7,200 ) 10.39 Outstanding, March 31, 2006 1,901,524 $ 8.50 6.3 $ 32,140 Exercisable, March 31, 2006 1,274,739 $ 6.06 5.12 $ 24,657 The aggregate intrinsic value in the table above is before applicable income taxes, based on our closing stock price of $25.40 at March 31, 2006, which would have been received by the optionees had all options been exercised on that date. As of March 31, 2006, total unrecognized stock-based compensation expense related to non-vested stock options and restricted stock grants was approximately $5.0 million, which is expected to be recognized over a period of approximately 3.75 years. During the quarter ended March 31, 2006, the total intrinsic value of stock options exercised was $1.1million, and the total fair value of options vested was $0.5 million. 8 Table of Contents AMBASSADORS GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The following table presents information about the common stock options and restricted grants as of March 31, 2006: Weighted-Average Number Range of Exercise Remaining of Shares Exercise Price Price Life (years) Exercisable options 424,156 $ 2.68 - $ 5.36 $ $4.03 3.2 Exercisable options 704,563 5.36 - 8.04 6.1 5.9 Exercisable options 82,863 8.04 - 10.72 9.52 7.1 Exercisable options 27,400 10.72 - 13.4 11.88 7.8 Exercisable options 35,757 16.08 - 18.76 16.73 8.7 Total exercisable options 1,274,739 $ 2.68 - $ 18.76 $ $6.06 5.2 Unexercisable stock grants 138,953 $ - - $ - $ - 2.8 Unexercisable options 34,825 5.36 - 8.04 6.12 5.9 Unexercisable options 72,222 8.04 - 10.72 9.62 7.1 Unexercisable options 61,950 10.72 - 13.4 11.66 7.8 Unexercisable options 20,716 13.4 - 16.08 15.99 9.1 Unexercisable options 109,973 16.08 - 18.76 16.73 8.7 Unexercisable options 74,000 18.76 - 21.44 21.09 9.4 Unexercisable options 114,146 24.12 - 26.8 26.8 9.6 626,785 $ 5.36 - $ 26.8 $ $13.44 7.2 Total all options and stock grants 1,901,524 $ 2.68 - $ 26.8 $ $8.50 6.3 4. Related Party Transaction In March, 2006, we entered into an agreement to purchase approximately 11 acres of real property in Spokane, Washington to be used for our new corporate headquarters. Total consideration for the real property was $1.8 million and was paid on April 4, 2006. Construction of the new facility is expected to begin in the thirdquarter of 2006 with completion in 2007. An executive officer of our company is the brother to our real estate agent at Cornerstone Property Advisors, LLC, who advised us in the transaction, and towhichan approximate $100,000 commission was paid by the seller. Terms of the land purchase were at arms length and did not change as a result of the related party relationship. 9 Table of Contents Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with the selected consolidated financial data and our consolidated financial statements and the notes thereto included in this Quarterly Report on Form 10-Q. Statements contained in this Quarterly Report on Form 10-Q, which are not historical in nature, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include, without limitation, statements in Item2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” regarding intent, belief or current expectations of our Company or our officers with respect to, among other things, trends in the travel industry, business and growth strategies, use of technology, ability to integrate acquired businesses, and fluctuations in results of operations. Forward-looking statements involve certain risks and uncertainties that could cause actual results to differ materially from anticipated results. These risks and uncertainties include factors affecting the travel industry generally, competition, our ability to successfully integrate the operations of existing or acquired companies, and a variety of factors such as continuing U.S. military deployment in Iraq, conflict in the Middle East, periods of international unrest, the outbreak of disease, changes in the direct-mail environment, recession, weather conditions and concerns for passenger safety that could cause a decline in travel demand, as well as the risk factors, and other factors as may be identified from time to time in our Securities and Exchange Commission filings or in our press releases. For a more complete discussion of these risks, please refer to Item1 “Business — Risk Factors” disclosure in our Form 10-K filed on March9, 2006. In this Quarterly Report on Form 10-Q, the terms “Company,” “we,” “us,” and “our” refer to Ambassadors Group, Inc. Executive Overview We are a leading educational travel company that organizes and promotes international and domestic programs for students, athletes and professionals. Youth programs provide opportunities for grade school, middle school and high school students to learn about the history, government, economy and culture of the foreign and domestic destinations they visit as well as for middle and high school athletes to participate in international sports challenges. Our conference programs provide educational opportunities for middle school and high school students to learn leadership, government, college admissions and community involvement skills at domestic and international destinations. Our professional programs emphasize meetings and seminars between delegates and persons in similar professions abroad. We were founded in 1967, were reincorporated in Delaware in 1995, and operated as Ambassadors Education Group, a wholly owned subsidiary of Ambassadors International until February 2002, at which time we spun off to operate as an independent stand-alone company beginning in March, 2002. Since then, our Common Stock has traded on the NASDAQ National Market under the ticker symbol “EPAX.”
